Citation Nr: 9922141	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his present cervical spine disability is 
due to an injury or disease incurred in, or aggravated by, 
active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for chronic residuals of a 
cervical spine injury.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court of Appeals for Veteran's Claims (hereinafter 
"Court") has held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Analysis

Service medical records show that the veteran complained of 
acute pain in the left neck and shoulder with popping when he 
"got out of the rack today" in August 1971.  There was no 
pain down the arm and it was noted that there were no 
previous neck problems or trauma.  Examination noted muscle 
spasms on the left side of the neck posteriorly with 
deviation of head to the left.  There was pain on turning to 
the right and on compression.  There was relief with traction 
and neural examination was within normal limits.  The 
impression was acute cervical strain.  Improvement was 
demonstrated on follow-up examination and there was no longer 
pain on motion, popping was still noted.  There are no 
further notations of neck problems in the service medical 
records and the May 1972 separation examination notes no 
spinal defects or diagnoses at the time of discharge.

The veteran filed a claim for VA compensation in July 1972 
and made no mention of cervical spine impairment.  

A September 1975 Certificate of Attending Physician shows 
that the veteran was diagnosed with acute, traumatic, 
thoracic sprain with mild cervical strain.  The chiropractor 
noted treatment from August 1974 to May 1975 and opined that 
the veteran could not return to a job which involved heavy 
lifting.  The certificate provides no facts relating to the 
circumstances of the injury but indicates that the veteran 
filed a claim with the Department of Labor and Industries.

The veteran underwent a VA examination in December 1996.  He 
provided a history of neck injury when a wave hit his helmet 
as he deboarded a landing ship transport (LST) in 1971.  The 
veteran reported that he had increasing problems with neck 
pain beginning in the mid 1980's and was presently 
experiencing neck pain and stiffness almost every morning.  
The assessment was a 45 year old veteran with a history of 
cervical strain in the early 1970's and shoulder 
stabilization surgery, who does have chronic neck pain 
secondary to chronic cervical strain, with tremors which 
appear to be related to psychoemotional factors.  X-rays 
showed very mild focal kyphotic angulation, without 
angulation and moderate degenerative disk disease at C4-C5, 
degenerative disk disease at C5-C7 and possible posterior 
ligament laxity or disruption.

A private January 1997 magnetic resonance image (MRI) showed 
a broad-based disc extrusion at C6-7, a lesser extrusion at 
C5-6 and bilateral foraminal narrowing at C4-5, C5-6 and C6-
7.  A private hospital report reflects that the veteran 
underwent an anterior cervical diskectomy and fusion in 
February 1997.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present cervical spine 
disorder is due to an injury or disease incurred in, or 
aggravated by, active service.  Although the veteran has 
reported he had incurred a neck injury while getting off of 
an LST, the service medical records relating to his treatment 
in August 1971 indicate that there was no trauma related to 
the symptoms, and that the pain began when the veteran "got 
out of the rack today."  At that time the veteran underwent 
conservative therapy for an acute cervical strain.  No 
chronic cervical spine disability was exhibited in service.  
Further, none of the subsequent medical records relate the 
veteran's cervical spine disorder to any incident during 
active duty, other than the notation by the VA examiner of 
the history provided by the veteran.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The only evidence of a nexus between the present cervical 
spine disability and an injury during active service is the 
opinion of the veteran.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The Court has also held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for chronic residuals of a cervical spine 
injury.  See 38 U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1966); 
as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1966).  The facts and circumstances of this 
case are such that no further action is warranted.


ORDER

Entitlement to service connection for chronic residuals of a 
cervical spine injury is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

